Name: Commission Regulation (EEC) No 953/82 of 26 April 1982 correcting Regulation (EEC) No 2901/81 fixing the monetary compensatory amounts and rates for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 4 . 82 Official Journal of the European Communities No L 113/ 17 COMMISSION REGULATION (EEC) No 953/82 of 26 April 1982 correcting Regulation (EEC) No 2901 /81 fixing the monetary compensatory amounts and rates for their application 279/82 (4), has revealed an error in the Annex to that Regulation ; whereas it is necessary, therefore, to correct the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 3 thereof, Whereas a check in the monetary compensatory amounts introduced by Commission Regulation (EEC) No 2901 /81 of 7 October 1981 (3), as amended with effect from 8 February 1982 by Regulation (EEC) No In Part 1 of Annex I to Regulation (EEC) No 279/82 the amount ' 10,836' ECU under subheading 10.01 A is replaced by ' 10,863 ' ECU. Article 2 This Regulation shall enter into force on 27 April 1982. It shall apply, at the request of any interested party, from 8 to 28 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p . 1 . (2) OJ No L 362, 17 . 12 . 1981 , p . 2 . 3) OJ No L 288 , 8 . 10 . 1981 , p . 1 . O OJ No L 33, 8 . 2 . 1982, p . 1 .